DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 25 Feb 2022 has been entered.  Claims 1-2, 5-11, 13-15, 17-20, 23, 28, and 70-74 are pending in the application.  Claims 1, 6, and 10-11 are currently amended with claims 73-74 newly added.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 26 Nov 2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23 and 28 directed to Groups II and III non-elected without traverse.  Accordingly, claims 23 and 28 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 23 and 28 have been canceled

Authorization for the below examiner’s amendment was given in an interview with Attorney Brittany Penn (#77509) on 10 Mar 2022.

The application has been amended as follows: 
Claim 11 has been canceled

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 remains allowed over the prior art for the same reasons as stated in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785